DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hard” in claim 1 is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Based on the originally filed disclosure there is no clear degree of hardness defined for the filler which is required for such a filler to be considered hard or not hard.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-161852 A (hereinafter “Tomoyuki”) with a machine translation (submitted on 24 November 2020) being used as the English language equivalent translation, and further in view of United States Patent Application Publication No. US 2010/0159196 (hereinafter “Naritomi”).Regarding claim 1 	Tomoyuki teaches a metal/fiber-reinforced plastic composite material, where the fiber-reinforced plastic is laminated/bonded on the metal (abstract).  Tomoyuki teaches the metal/fiber-reinforced plastic composite material comprises: a fiber-reinforced plastic composite material (front layer) comprising unidirectionally oriented fiber reinforced plastic; and a non-fiber reinforced resin layer (core material layer) between the metal and the fiber reinforced plastic (paragraphs [0027] and [0028]), which corresponds to the front layer disposed at one side in a thickness direction of the core material layer.  Tomoyuki teaches the fiber-reinforced plastic composite material (front layer) includes a number of layers laminated together (paragraphs [0047] – [0049]), which corresponds to the fiber-reinforced plastic composite material (front layer) being obtained by laminating a plurality of unidirectional fiber resin composite sheets.  Tomoyuki teaches the non-fiber reinforced resin layer (core material layer) is applied as a solid resin film layer (paragraph [0076]), which corresponds to the claimed features requiring: (1) the core material layer containing a resin; and (2) an area ratio of a void in a cross section of a solidified material of the core material layer being 50% or less.  	Tomoyuki also teaches the resin is preferably an epoxy resin (paragraphs [0050] and [0065]). 	Tomoyuki does not explicitly teach the non-fiber reinforced resin layer (core material layer) includes a hard filler, including at least one of calcium carbonate and a hollow glass, where the content ratio of the hard filler is 15 mass% or more and below 85 mass%.   	Naritomi teaches a copper alloy/carbon fiber prepreg composite material, where the prepreg is laminated/bonded on the metal (abstract and paragraphs [0062] – [0063]).  Naritomi teaches adding a filler component to the cured epoxy resin is preferable because the coefficient of linear expansion will be on par with that of a metal, and with that of a CFRP material, and the result can serve as a cushioning material if subjected to temperature shock (paragraph [0048]).  Naritomi teaches the filler is included in an amount of 0-100 parts by weight (pbw) per 100 pbw of the combined resin component (corresponding to a filler content ratio being 0-50 mass%), which overlaps the claimed range, and examples of the filler includes powdered fillers, such as calcium carbonate and glass balloons (hollow glass) (each provided by the applicant as examples of hard fillers) (paragraph [0053]).	Tomoyuki and Naritomi are analogous inventions in the field of metal/fiber-reinforced plastic composite materials.  It would have been obvious to one skilled in the art at the time of the invention to modify the non-fiber reinforced resin layer (core material layer) of Tomoyuki with the fillers of Naritomi to improve the thermal shock properties of the metal/fiber-reinforced plastic composite material.Regarding claims 3 and 4	The limitations for claim 1 have been set for the above.  In addition, Tomoyuki teaches the non-fiber reinforced resin layer comprises a resin and particles dispersed therein, where the particles may be made from a thermoplastic elastomer (paragraphs [0065] and [0066]), which corresponds to a resin containing a matrix resin and an elastomer forming a two-phase structure dispersed in the matrix resin.  Tomoyuki also teaches the particles are contained in the non-fiber reinforced resin layer (matrix resin of the core material layer) for the purpose of reinforcing the non-fiber reinforced resin layer or improving the toughness and ensuring its thickness (paragraph [0066]). 	Tomoyuki does not explicitly teach an area ratio of a domain consisting of the elastomer in the cross section of the solidified material of the core material is 40% or less, or 30% or less.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate amount of the particles disclosed by Tomoyuki to yield a non-fiber reinforced resin layer which is sufficiently tough for its intended application.  It is noted a higher content of the particles in the non-fiber reinforced resin layer would reasonably be considered to yield a higher area ratio of a domain consisting of the elastomeric particles in the cross section of the solidified material of the core layer.  Therefore, there is a direct correlation between the particle content, which is obvious over Tomoyuki, and the claimed area ratio of the elastomer particles (domain consisting of the elastomer), which are considered to be obvious for the reasons stated above.Regarding claims 5 and 6	The limitations for claim 1 have been set for the above.  In addition, Tomoyuki teaches the non-fiber reinforced resin layer comprises a resin and particles dispersed therein, where the particles may be made from a thermoplastic elastomer (paragraphs [0065] and [0066]), which corresponds to a resin containing a matrix resin and an elastomer forming a two-phase structure dispersed in the matrix resin.  Tomoyuki also teaches the particles are contained in the non-fiber reinforced resin layer (matrix resin of the core material layer) for the purpose of reinforcing the non-fiber reinforced resin layer or improving the toughness and ensuring its thickness (paragraph [0066]). 	Tomoyuki does not explicitly teach the number of the domain per 10624 µm2 or 26.56 µm2 of the cross-sectional area of the solidified material of the core material layer is 5 or more.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate amount of the particles disclosed by Tomoyuki to yield a non-fiber reinforced resin layer which is sufficiently tough for its intended application.  It is noted a higher content of the particles in the non-fiber reinforced resin layer would reasonably be considered to yield a higher number of the particles (domain) within a particular area.  Therefore, there is a direct correlation between the particle content, which is obvious over Tomoyuki, and the claimed number of the domain per 10624 µm2 or 26.56 µm2, which are considered to be obvious for the reasons stated above.Regarding claim 8 	In addition, Tomoyuki teaches the non-fiber reinforced resin (core material layer) may be applied to a metal adhesive surface (paragraph [0076]), which corresponds to an adhesive layer disposed at the other side in the thickness direction of the core material layer.Regarding claim 9 	In addition, Tomoyuki teaches the fiber-reinforced plastic composite material (front layer comprising a plurality of unidirectional fiber resin composite sheets) includes glass and/or carbon fibers, and preferably a thermosetting resin (paragraphs [0047] – [0050]).Regarding claim 10 	As previously mentioned above for claim 1, Tomoyuki teaches a metal/fiber-reinforced plastic composite material, where the fiber-reinforced plastic is laminated/bonded on the metal (plate) (abstract).  Tomoyuki teaches the metal/fiber-reinforced plastic composite material comprises: a fiber-reinforced plastic composite material (front layer); and a non-fiber reinforced resin layer (core material layer) between the metal and the fiber reinforced plastic (paragraphs [0027] and [0028]), which corresponds to the limitations from claim 10 requiring the reinforcement sheet according to claim 1, and a metal plate reinforced by the reinforcement sheet.Regarding claim 15 	The limitations for claim 1 have been set forth above.  As previously mentioned, Tomoyuki teaches the fiber-reinforced plastic composite material (front layer) comprises unidirectionally oriented fiber reinforced plastic (paragraphs [0027] and [0028]), and the fiber-reinforced plastic composite material (front layer) includes a number of layers laminated together (paragraphs [0047] – [0049]), which corresponds to the plurality of unidirectional fiber resin composite sheets are laminated in the thickness direction, each of the plurality of unidirectional fiber resin composite sheets contains a plurality of fibers, each of the plurality of fibers in a unidirectional fiber resin composite sheet extends in a fiber direction that is the same direction perpendicular to the thickness direction. 	Tomoyuki does not explicitly teach each of the plurality of fibers in a first unidirectional fiber resin composite sheet extends in a first fiber direction that is the same direction perpendicular to the thickness direction, wherein a plurality of fibers in a second unidirectional fiber resin composite sheet are arranged in a direction perpendicular to the first fiber direction, and the fiber directions of the unidirectional fiber resin composite sheets that are next to each other cross each other. 	Naritomi teaches a copper alloy/carbon fiber prepreg composite material, where the prepreg is laminated/bonded on the metal (abstract and paragraphs [0062] – [0063]).  Naritomi teaches the carbon fiber prepreg includes a plurality of sheets of unidirectional prepregs which are superposed on each other and by offsetting the angle 45 degrees each time, strength that is equal in all directions can be produced.  In other words, the required number of sheets and how they are superposed is designed ahead of time, each prepreg is cut according to this, and the pieces are put together as designed to complete the preparation (paragraph [0061]).  The superposing of a plurality of sheets of unidirectional prepregs where the angle of the fiber directions in said prepregs are offset by an angle of 45 degrees each time corresponds to the claimed feature requiring each of the plurality of fibers in a first unidirectional fiber resin composite sheet extends in a first fiber direction that is the same direction perpendicular to the thickness direction, wherein a plurality of fibers in a second unidirectional fiber resin composite sheet are arranged in a direction perpendicular to the first fiber direction (a first fiber direction in a first ply is perpendicular to a second fiber direction in the third ply, etc.), and the fiber directions of the unidirectional fiber resin composite sheets that are next to each other cross each other. 	Tomoyuki and Naritomi are analogous inventions in the field of metal/fiber-reinforced plastic composite materials.  It would have been obvious to one skilled in the art at the time of the invention to modify the fiber-reinforced plastic composite material of Tomoyuki with the superposed stacking of the prepregs of Naritomi to yield a fiber-reinforced plastic having strength values which are equal in all directions in such a desired application.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomoyuki and Naritomi as applied to claim 3 above, and further in view of JP 2012082394 A (hereinafter “Nobuyuki”) with a machine translation (submitted on 12 April 2021) being used as the English language equivalent translation.Regarding claim 7 	The limitations for claim 3 have been set for the above.  In addition, Tomoyuki teaches the non-fiber reinforced resin layer is preferably made of an epoxy resin (paragraph [0065]), which corresponds to the claimed matrix resin containing an unmodified epoxy resin. 	Tomoyuki does not explicitly teach the particles containing the thermoplastic elastomer contains a rubber-modified epoxy resin. 	Nobuyuki teaches a fiber-reinforced composite material prepreg, the prepreg including a thermosetting resin composition (C) containing at least a thermosetting resin (C1), and a core/shell rubber particle (C2) (abstract).  Nobuyuki teaches the thermosetting resin (C1) is preferably an epoxy resin (page 7, last paragraph).  Nobuyuki teaches the incorporation of the core/shell rubber particle (C2) is an essential component for improving: (1) the microcrack resistance; and (2) the mechanical properties (tensile strength) of the fiber-reinforced composite material prepreg (page 11, 2nd paragraph).  Nobuyuki teaches the core portion of the core/shell rubber particle includes rubber polymers (page 11, 3rd paragraph).  Nobuyuki teaches the shell portion of the core/shell rubber particle is preferably graft-polymerized to the core portion and includes a functional group which improves the affinity of the particle with the surrounding thermosetting resin (C1) and stabilizes the dispersion state of the shell component (page 11, 3rd paragraph).  Nobuyuki teaches a reactive rubber used in the rubber particles includes bisphenol A type epoxy resin with an elastomer-modified bisphenol A type epoxy resin, which is an addition product between a carboxyl-terminated acrylonitrile butadiene copolymer and a bisphenol A type epoxy resin (page 19, 1st full paragraph), which corresponds to a rubber-modified epoxy resin. 	Tomoyuki and Nobuyuki are analogous inventions in the field of fiber-reinforced plastic laminates comprising epoxy resin matrices.  It would have been obvious to one skilled in the art at the time of the invention to modify the epoxy resin of the non-fiber reinforced resin layer of Tomoyuki with the core/shell rubber particles of Nobuyuki to improve the microcrack resistance and the mechanical properties (tensile strength) of the manufactured laminate.
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 19 January 2022, with respect to the rejection of claim 15 under 35 USC 112(b) have been fully considered and are persuasive.  The ejection of claim 15 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see page 7, filed 19 January 2022, with respect to the rejection of claims 1 and 8-10 under 35 USC § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 USC §103 in view of Tomoyuki and Naritomi.
Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive.  	The applicant argued Tomoyuki, Naritomi, and Nobuyuki, when considered alone or in combination, do not teach or suggest the reinforcement sheet as recited in amended claim 1.  The examiner respectfully disagrees and contends the updated rejection of record relies upon a combination of Tomoyuki and Naritomi which renders obvious the reinforcement sheet as currently presented in claim 1.  It is noted that the rejection of record no longer relies upon the particles made of thermoplastic elastomers from Tomoyuki as corresponding to the currently claimed hard filler.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783